        Case 2:20-cv-04096-GAM Document 107 Filed 12/29/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 COMMONWEALTH OF PENNSYLVANIA, STATE
 OF CALIFORNIA, STATE OF DELAWARE,
 DISTRICT OF COLUMBIA, STATE OF MAINE,
 COMMONWEALTH OF MASSACHUSETTS, and
 STATE OF NORTH CAROLINA,

                               Plaintiffs,

                       v.                                    No. 2:20-cv-4096

 LOUIS DEJOY, in his official capacity as United States
 Postmaster General; ROBERT M. DUNCAN, in his
 official capacity as Chairman of the Postal Service
 Board of Governors; and the UNITED STATES
 POSTAL SERVICE,

                               Defendants.



                                             ORDER

       This 29th day of December 2020, it is hereby ORDERED that the following schedule

proposed and agreed to by the parties shall govern further proceedings in this matter:

       By March 5, 2021, all discovery shall conclude.

       By March 19, 2021, Plaintiffs shall file a motion for summary judgment.

       By March 26, 2021, all amicus briefs in support of Plaintiffs’ motion for summary

judgment are due.

       By April 9, 2021, Defendants shall file a combined cross-motion for summary judgment

and opposition to Plaintiffs’ motion for summary judgment.

       By April 16, 2021, all amicus briefs in support of Defendants’ cross-motion for summary

judgment are due.



                                                1
       Case 2:20-cv-04096-GAM Document 107 Filed 12/29/20 Page 2 of 2




      By April 23, 2021, Plaintiffs shall file a combined reply in support of their motion for

summary judgment and opposition to Defendants’ cross-motion for summary judgment.

      By May 7, 2021, Defendants shall file a reply in support of their cross-motion for

summary judgment.



                                            s/Gerald Austin McHugh
                                            United States District Judge




                                               2
